DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The information disclosure statements submitted on 06/25/2021 and 10/05/2021  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/19/2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 12/15/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of the full statutory term of prior patent number(s) 10222929, has been reviewed and is accepted. The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments filed 08/19/2021 have been fully considered and are persuasive.  All rejections in the office action mailed 05/19/2021 have been withdrawn. 

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
 In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 21, 28 and 35 as a whole.  
 At best the prior arts of record disclose:
Bateman (US 2011/0296333 A1) discloses presenting a first window on a desktop display of the device in a first display area of the touch-sensitive display of the device (Fig. 6; [0040]); presenting a second window and a third window on the desktop display in a second display area of the touch-sensitive display of the device (Fig. 6, 60, 106; [0040]), wherein a focus of a user is on the second window, wherein the focus indicates which window is selected to receive input ([0041]-[0042]) and wherein the third window is presented behind the second window; determining to display the virtual keyboard ([0040]); in response to determining to display the virtual keyboard, determining the focus of the user is on the second window, moving the second window to the first display area, and presenting the virtual keyboard in an entirely of the second display area (Fig. 6; [0042]); determining that the virtual keyboard is being dismissed 
Hinckley (US 2011/0209102 A1) discloses continuing to present the second window in the first display area while automatically presenting the third window, uncovered after discontinuing presenting the virtual keyboard, and replacing the virtual keyboard on the desktop display in the second display area of the multiple display device with the third window on an entirety of the second display area (Fig. 11; [0104]).
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 21, 28 and 35 as a whole.
 Thus, independent claims 21, 28 and 35 are allowed over the prior art of record. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 21-23, 25-30, 32-37 and 39-40 are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/           Examiner, Art Unit 2143                                                                                                                                                                                             
/JENNIFER N WELCH/           Supervisory Patent Examiner, Art Unit 2143